 

 

EXHIBIT

1 of

Ocwen PS form 3665
P.O. Box 24646 Type of Mailing:

West Palm Beach, FL 33416-4646 CERTIFICATE OF MAILING
June 19, 2018

 

 

 

List Number of Pleves Tutul Nurber of Pluces Poscnmsters Dated:
Listed by Sender Recelved at Post office Nome of receiving employee
2
: 2333840787 Cathy M Gilbert $0.680 $0.40

601 DUCK PUDDLE RD
WALDOBORQ, ME 04572-6111

 

2339840789 Loroy W Gilbert
601 DUGK PUODLE RO
WALDOBORO, ME 04572-6114

   

Hasler

Ngigl2016 0
iene $004.80°

 

Page 4 of 1
209

 
